 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   LLOYD GEORGE KENNEY,                                 CASE NO. 1:12-CR-0266 AWI
 8                          Petitioner
                                                          ORDER GRANTING THE UNITED
 9                   v.                                   STATES’ REQUEST FOR ADDITIONAL
                                                          TIME TO FILE SUR-REPLY
10   UNITED STATES OF AMERICA,
11                          Respondent                    (Doc. No. 180)
12

13

14          On May 14, 2019, Petitioner through counsel filed a petition under 28 U.S.C. § 2255.
15 Petitioner seeks to have his sentence vacated and to be resentenced due to ineffective assistance of

16 counsel and Johnson v. United States, 135 S.Ct. 2551 (2015).

17          On August 21, 2019, the Court ordered the government to file a sur-reply. The parties
18 stipulated to three extensions of time for the government to file its sur-reply.

19          On November 3, 2019, the government requested yet another extension, this time based on
20 recently located state court records involving a conviction. See Doc. No. 180. The government

21 requests that its sur-reply be due on November 12, 2019, which will give the government

22 sufficient time to review and possibly utilize the state court documents. See id.

23          Petitioner opposes the request. See Doc. No. 181. Petitioner notes the extensions of time
24 that have been previously granted. See id. Petitioner also notes that if his petition is successful,

25 he will likely be resentenced to 125 months, which will yield a potential release date of March 25,

26 2021. See id. Because of the prior extensions and the possible benefits of his petition, as well as
27 the failure of the government to explain why the additional state court documents are necessary,

28 Petitioner requests that the government be ordered to file its sur-reply in 2 business days. See id.
 1         After consideration, the Court will grant the United States’ request. The difference
 2 between ordering the government to file a sur-reply within two business days and granting the

 3 government’s request of a November 12 deadline is five days. Even if Petitioner is successful and

 4 his resentencing yields a release date of March 25, 2021, that release date is still approximately 15

 5 months away. The five day difference will not materially affect Petitioner if he is ultimately

 6 successful in this petition. However, the Court is cognizant of the fact that there have been a

 7 number of extensions granted. The Court will look unfavorably upon any further non-emergent

 8 requests for an extension of time to file the sur-reply.

 9

10                                                ORDER
11         Accordingly, IT IS HEREBY ORDERED that the United States’ request for an extension
12 of time (Doc. No. 180) is GRANTED and the United States shall file a sur-reply no later than

13 November 12, 2019.

14
     IT IS SO ORDERED.
15

16 Dated: November 5, 2019
                                                 SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
